 Case 1:20-cv-00529-AJT-IDD Document 1 Filed 05/08/20 Page 1 of 9 PageID# 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


 UNITED STATES OF AMERICA,              )
                                        )                Case No. 1:20-cv-00529
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 BELAY ABEBE YIMER,                     )
         5423 Sheffield Court, #113     )
         Alexandria, VA 22311-5423      )
                                        )
          Defendant.                    )
 _______________________________________)

                                           COMPLAINT

       Plaintiff, the United States of America, at the request and with the authorization of the

Chief Counsel of the Internal Revenue Service, a delegate of the Secretary of the Treasury, and

at the direction of the Attorney General for the United States, brings this civil action to collect

the civil penalties assessed against Belay Abebe Yimer for his willful failure to report his interest

in a foreign bank account for the calendar years 2011, 2012, 2013, and 2014, as required by 31

U.S.C. § 5314 and its implementing regulations. In support of this action, the United States

alleges as follows:

                                      Jurisdiction and Venue

       1.      This Court has jurisdiction over this action pursuant to: (i) 28 U.S.C. § 1331

because this action arises under a federal statute; (ii) 28 U.S.C. § 1345 because the United States

is the plaintiff; and (iii) because this is an action for the recovery of a penalty imposed under 28

U.S.C. § 1355(a), an Act of Congress.




                                                  1
 Case 1:20-cv-00529-AJT-IDD Document 1 Filed 05/08/20 Page 2 of 9 PageID# 2



       2.      Venue properly lies in this district under 28 U.S.C. § 1391(b)(1) because the

defendant resides in the City of Alexandria, Virginia.

                                               Parties

       3.      The Plaintiff is the United States of America.

       4.      Defendant Belay Abebe Yimer (“Yimer”) is a national of Ethiopia who became a

naturalized United States citizen in 2006. Yimer resides at 5423 Sheffield Court, #113,

Alexandria, VA 22311-5423.

                                     Regulatory Background

       5.      United States persons are required to report their interests in foreign financial

accounts to the Internal Revenue Service (“IRS”). Section 5314 of Title 31, United States Code,

requires the Secretary of the Treasury to implement regulations specifying the nature and form of

such reporting. Under the regulations implementing the statute, 31 C.F.R. § 1010.350(a), “[e]ach

United States person having a financial interest in, or signature or other authority over, a bank,

securities, or other financial account in a foreign country shall report such relationship” to the

IRS for each year in which such relationship exists.

       6.      To fulfill this requirement, a United States person must file a Report of Foreign

Bank and Financial Accounts, commonly known as an “FBAR.” The required form for the 2011

and 2012 calendar years was Form TDF 90-22.1; the required form for the 2013 and 2014

calendar years was FinCEN Form 114. The FBAR for a calendar year is due no later than June

30 of the year following the calendar year. 31 C.F.R. § 1010.306(c).

       7.      All persons who are required to file a Schedule B to their federal income tax

returns (Forms 1040) are required to disclose whether, at any time during that tax year, they had

a financial interest in or signatory authority over a financial account located in a foreign country.



                                                  2
 Case 1:20-cv-00529-AJT-IDD Document 1 Filed 05/08/20 Page 3 of 9 PageID# 3



       8.      Section 5321(a)(5) of Title 31, United States Code, authorizes the imposition of

civil penalties for willful failure to comply with the reporting requirements of section 5314.

Specifically, section 5321(a)(5)(C) provides for a willfulness penalty in the maximum amount of

the greater of $100,000 or 50% of the balance in the account at the time of the violation.

       9.      The penalty provided by 31 U.S.C. § 5321(a)(5)(C) is subject to interest and

further penalties under 31 U.S.C. § 3717.

   Defendant was a Tax Return Preparer and was Aware of FBAR Filing Requirements

       10.     From 2007 to 2015, the defendant owned and operated a tax preparation business

known as Umbrella Tax Services, which had its sole office on George Mason Drive in Falls

Church, Virginia.

       11.     The defendant was solely responsible for preparing and assuring the accuracy of

the tax returns that he prepared for his clients and for himself.

       12.     The defendant typically entered his preparer tax identification number (PTIN) on

the tax returns that he prepared. A PTIN is a unique number issued by the Internal Revenue

Service to be used by individuals who are in the business of preparing tax returns.

       13.     In order to learn how to prepare tax returns, the defendant took courses regarding

the Internal Revenue Code and the correct preparation of federal income tax returns, including

Forms 1040 and Forms 1040A.

       14.     From his training and experience as a tax return preparer, the defendant knew

that, when preparing his own income tax return, he was required to disclose whether, at any time

during that tax year, he had a financial interest in or signatory authority over a financial account

located in a foreign country.




                                                  3
 Case 1:20-cv-00529-AJT-IDD Document 1 Filed 05/08/20 Page 4 of 9 PageID# 4



        Defendant Intentionally Failed to Disclose His Financial Account in Ethiopia

       15.     During the calendar years at issue in this complaint, Defendant operated a

business in Ethiopia called Umbrella Business PLC.

       16.     On or about December 12, 2011, Defendant opened a personal checking account

at Zemen Bank (the “Zemen Account”) in Ethiopia, with an account number ending in -6029.

Defendant’s initial deposit was 30,000 Ethiopian Birr.

       17.     From December 2011 through at least November 19, 2015, Defendant made both

deposits into and withdrawals from the Zemen Account.

       18.     The aggregate balance of the Zemen Account owned by the Defendant exceeded

$10,000 in 2011, 2012, 2013, and 2014.

       19.     The highest account balance between December 12, 2011, and November 19,

2015 was on December 7, 2013, when the account contained 2,940,357.68 Ethiopian Birr, which

was the equivalent of $154,070.33.

       20.     In order to conceal the Zemen Account from the Internal Revenue Service and the

U.S. Department of Treasury, the defendant did not transfer money directly from his U.S. bank

account to his Zemen Account. Instead, he wrote checks from his U.S. bank account to friends

and associates, and labeled the checks as “loans” to the friend or associate. The recipient would

then repay the money to the Defendant in Ethiopia, or cause money to be deposited directly into

the Zemen Account.

       21.     Pursuant to 31 C.F.R. § 1010.306(c), the Defendant was required to file an FBAR

reporting his financial interest in the Zemen Account for the 2011, 2012, 2013, and 2014

calendar years on or before June 30th of year following that calendar year.




                                                4
  Case 1:20-cv-00529-AJT-IDD Document 1 Filed 05/08/20 Page 5 of 9 PageID# 5



           22.   Defendant was aware of his obligation to file FBARs with the IRS with respect to

his interest in the Zemen Account for the 2011, 2012, 2013, and 2014 calendar years.

           23.   Defendant did not file FBARs reporting his financial interest in the Zemen

Account for the 2011, 2012, 2013, or 2014 calendar years.

           24.   Defendant’s failure to timely report his financial interest in the UBS Account was

willful.

                   Defendant’s Criminal Conviction for Aiding and Assisting
                           in the Preparation of False Tax Returns

           25.   From 2009 through April 2015, the defendant caused false and fraudulent federal

income tax returns to be prepared with the IRS in the name of himself and his clients.

           26.   Defendant entered into a plea agreement with the United States to plead guilty to

the aiding and assisting in the preparation of false tax returns, pursuant to 26 U.S.C. § 7206(2).

See Case No. 1:15-cr-00185 (E.D.Va. March 3, 2016), Dkt. No. 23.

           27.   In the Statement of Facts filed in support of the Plea Agreement, the defendant

admitted that he “intentionally fail[ed] to report foreign financial accounts, despite knowing that

he was required to report on his Schedule B any financial interest in, or signatory authority over,

a financial account in a foreign country that had an aggregate value of more than $10,000 at any

time during that tax year.” [See Case No. 1:15-cr-00185 (E.D.Va. March 3, 2016), Dkt. No. 24,

¶ 12 vi.]

           28.   In the Statement of Facts filed in support of the Plea Agreement, the defendant

admitted that “[f]or calendar years 2009 through 2014, the defendant also willfully failed to file

with the U.S. Department of Treasury, a Report of Foreign Bank and Financial Accounts (Form

TD 90-22.1) (FBAR) for his foreign financial accounts.” [See Case No. 1:15-cr-00185 (E.D.Va.

March 3, 2016), Dkt. No. 24, ¶ 12 vii.]

                                                  5
 Case 1:20-cv-00529-AJT-IDD Document 1 Filed 05/08/20 Page 6 of 9 PageID# 6



       29.     In the Statement of Facts filed in support of the Plea Agreement, the defendant

admitted that “[t]he acts taken by the Defendant, Belay Abebe Yimer, in furtherance of the

offense charged in the criminal information, including what is described above, were done

willfully and knowingly, with the specific intent to violate the law.” [See Case No. 1:15-cr-

00185 (E.D.Va. March 3, 2016), Dkt. No. 24, ¶ 16.]

       30.     In the Plea Agreement, Defendant agreed that “in order to resolve his civil

liability for willfully failing to file Reports of Foreign Bank and Financial Accounts, Forms TD F

90-22.1 (FBAR), for calendar years 2008 through 2014, defendant shall pay to the United States

Treasury, a civil money penalty equal to fifty percent (50%) of the highest aggregate balance of

all unreported foreign financial accounts for the years at issue (2008 through 2014). [See Case

No. 1:15-cr-00185 (E.D.Va. March 3, 2016), Dkt. No. 23, ¶ 11.]

       31.     As a result of his false and fraudulent preparation of income tax returns, on March

3, 2016, the defendant was criminally convicted of the felony offense of aiding and assisting in

the preparation of false tax returns, pursuant to 26 U.S.C. § 7206(2). [Case No. 1:15-cr-00185

(E.D.Va. March 3, 2016), Dkt. No. 46.]

       32.     Defendant was committed to the custody of the United States Bureau of Prisons to

be imprisoned for a term of twelve months and one day, beginning on April 12, 2016. Upon

release from imprisonment, the defendant was on supervised release for a term of one year.

[Case No. 1:15-cr-00185 (E.D.Va. March 3, 2016), Dkt. No. 46.]

       33.     A special condition of the supervised release was that the defendant shall pay an

FBAR penalty of $77,035.17 to the U.S. Treasury. [Case No. 1:15-cr-00185 (E.D.Va. March 3,

2016), Dkt. No. 46.]




                                                 6
    Case 1:20-cv-00529-AJT-IDD Document 1 Filed 05/08/20 Page 7 of 9 PageID# 7



      CLAIM FOR RELIEF: REDUCTION OF CIVIL PENALTIES TO JUDGMENT

        34.     Due to Defendant’s willful failure to file FBARs for the 2011, 2012, 2013, and

2014 calendar years that reported his financial interest in the Zemen Account, the IRS notified

Defendant by letter dated March 8, 2018, that it was proposing penalties against him for

violating the FBAR requirements for the Zemen Account.

        35.     Defendant did not file an administrative appeal in response to the proposed

assessment of the FBAR penalties.

        36.     The IRS assessed Defendant the following penalties on May 11, 2018, pursuant to

31 U.S.C. § 5321(a)(5)(C)(i): $3,262 for the 2011 tax year; $20,551 for the 2012 tax year;

$31,836 for the 2013 tax year; and $21,386 for the 2014 tax year, due to his willful failure to file

FBARs reporting the Zemen Account. Together the amounts of these penalties equal $77,035,

which is the amount of FBAR penalties imposed by the Court in the Defendant’s criminal case

described above.1

        37.     By letter dated May 16, 2018, the IRS notified Defendant of the assessments

described in Paragraph 36, and demanded payment. Defendant did not make payment or

otherwise respond.

        38.     Despite notice and demand for payment, Defendant has failed to pay the full

amount of the penalty assessed against him under 31 U.S.C. § 5321(a)(5)(C)(i).

        39.     Defendant is liable for interest and penalties pursuant to 31 U.S.C. § 3717 which

will accrue until the liability is paid.



1
  The Service computed the penalty amount per year as follows: First, determining the highest
account balance for each year; second, determining the percentage that the highest account
balance for each year bore to the total of the highest account balances for all of the years at issue;
third, multiplying that percentage by the total penalty amount of $77,035.17. The proportional
penalty amount per year is less than the statutory maximum for each of the years at issue.
                                                  7
  Case 1:20-cv-00529-AJT-IDD Document 1 Filed 05/08/20 Page 8 of 9 PageID# 8



       40.     As of June 21, 2019, the total outstanding balance, consisting of the FBAR

penalties for 2011, 2012, 2013, and 2014, the penalties for late payment under 31 U.S.C.

§ 3717(e)(2), and interest under 31 U.S.C. § 3717, is $83,033.18.

       WHEREFORE, the United States of America requests that the Court:

       A.      Enter judgment against Belay Abebe Yimer and in favor of the United States in

the amount of $83,033.18, as of June 21, 2019, for the penalties assessed against him for the

2011, 2012, 2013, and 2014 tax years under 31 U.S.C. § 5321(a)(5) and the related late-payment

penalties and interest that have accrued on those FBAR penalties, plus further interest and

statutory additions that have and will accrue after June 21, 2019;

       B.      Award the United States its costs incurred in connection with this action, along

with such other relief as justice requires.


Dated: May 8, 2020                                   G. ZACHARY TERWILLIGER
                                                     United States Attorney

                                                     /s/ Gerard Mene_____
                                                     Assistant U.S. Attorney
                                                     Office of the United States Attorney
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     Telephone: (703) 299-3777
                                                     Facsimile: (703) 299-3983
                                                     Email: Gerard.Mene@usdoj.gov

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     /s/ Kieran O. Carter
                                                     KIERAN O. CARTER, VSB No. 81953
                                                     Trial Attorney, Tax Division
                                                     Attorney for the United States
                                                     U.S. Department of Justice
                                                     Post Office Box 227
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044

                                                 8
Case 1:20-cv-00529-AJT-IDD Document 1 Filed 05/08/20 Page 9 of 9 PageID# 9



                                        Phone: (202) 616-1920
                                        Fax: (202) 514-6866
                                        Email: Kieran.O.Carter@usdoj.gov




                                    9
